department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you do not satisfy the not organized for profit requirement under sec_501 of the code and sec_1_501_c_4_-1 of the income_tax regulations the additional information you submitted regarding your actual operations does not overcome the other facts including your form of incorporation and governing documents which demonstrate that you are organized for profit you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date vil code legend l m n oo p date year date date x dear this letter supersedes and replaces our letter to you dated date we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts on date you were incorporated under section x the business corporation act of the laws of the state of l as a for-profit stock corporation with your articles of incorporation state that your purpose is purposes for which corporations may be formed under the business corporation act of the state of l section y provides that upon dissolution after payment of all debts you must distribute any assets remaining to your shareholder shares of common_stock authorized to engage in any activity within the in year you received approval from the regulatory agencies in l to offer health_maintenance_organization hmo services in l since then you have operated as an hmo providing comprehensive health care services on a prepaid basis through a network of hospitals and physicians your enrollees include employees of small and large employers and medicare beneficiaries hi m is the sole shareholder of all of your outstanding_stock m is a for-profit insurance_company all of whose outstanding_stock is owned by n n is the parent of an integrated health care system and has been recognized by the internal_revenue_service as an organization described in sec_501 of the code n is also the sole shareholder of o an hmo that is organized as a for-profit stock corporation under the laws of the state of p you have not paid any dividends to your shareholder corporation your bylaws provide that you are governed by your board_of directors who are elected by your shareholder since your formation you filed federal corporate_income_tax returns as a subsidiary in the consolidated form_1120 u s_corporation income_tax return for m and subsidiaries on date you filed form_1024 requesting recognition of exemption as an organization described in sec_501 of the code effective date the date of your incorporation law entities exempt from tax under sec_501 of the code by virtue of sec_501 are in relevant part civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare emphasis added - sec_501 of the code added by taxpayer bill of right sec_2 p l sec_1311 ‘tbor states that an entity is described in sec_501 only if no part of its net_earnings inures to the benefit of any private_shareholder_or_individual this provision is effective for inurement occurring on or after date except for inurement resulting from binding contracts in effect on that date the legislative_history states that a tax-exempt social_welfare_organization described in sec_501 must be organized on a non-profit basis and must be operated exclusively for the promotion of social welfare committee on ways and means report house of representatives cong 2d sess report pincite date general explanation of tax legislation enacted in the congress joint_committee on taxation date pincite emphasis added sec_1_501_c_4_-1 of the income_tax regulations state in general - a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare in 3_tc_949 the taxpayer originally organized as an unincorporated association was subsequently organized under the for-profit corporation laws of new york the taxpayer made profits though it was restricted by its bylaws to use profits only to improve its radio service or for its civic education and cultural purposes ‘the tax_court determined that it was not described in sec_101 of the internal_revenue_code_of_1939 now sec_501 of the code id pincite the court found that the organization failed to show that it was not organized for profit noting that the articles of incorporation did not preclude profit from among the corporation’s purposes and stating that the corporation cannot be exempt simply because it chooses to use its profits for one purpose rather than another id pincite the court did not base its decision on the fact that the entity was incorporated under the state’s for-profit business law the court instead accepted the proposition that incorporation under the new york stock corporation law is not itself preclusive of aclaim for exemption implication could arise from incorporation under a state's for-profit statute id pincite id pincite the court did however suggest that an adverse the tax court’s decision was overturned on appeal in 148_f2d_948 2d cir the appellate court determined that the corporation was not organized for profit for purposes of sec_101 the court noted that the corporation’s purposes were stated in its certificate of incorporation as broadly as those of any corporation created under the laws of new york to engage in the business of broadcasting and its by-laws as originally adopted authorized the declaration of dividends from surplus profits of the company although shares were issued the bylaws were subsequently amended to provide that no profits or surpluses of the corporation could be used for distribution as dividends the appellate court agreed with the tax_court that an adverse implication may arise from incorporation under the business corporation law but that the implication of a profit purpose can be negatived by extrinsic evidence showing the actual purpose of organizing the corporation id pincite the court determined that the implication of a profit purpose arising from incorporation under a for-profit statute was overcome by the fact that the founders’ objective was to provide free public radio and by the amendment of the by-laws to prohibit the distribution of profits to shareholders id in united_states v pickwick electric membership corporation an electric membership corporation organized by authority of the state’s electric membership corporation act automatically converted to a corporation two years later upon a change in state law cir two years later the corporation converted into a cooperative general it was a non-profit membership welfare non-profit membership corporation under state law corporation during the two subsequent tax years at issue in the case the court upheld the district court’s ruling that the entity was described in sec_101 a predecessor of sec_501 of the code f 2d as in debs memorial radio fund the court in pickwick applied a purpose test to determine whether the corporation was not organized for profit examining the purpose for which the entity was first organized even though the tax years at issue did not include the first years of organization the court stated that the actual purpose is not controlled by the corporate form or by the commercial aspect of the business transacted but may be shown by extrinsic evidence including the by-laws and the method of operation id pincite the court found that the purpose for which the organizers created the organization was to provide electricity to rural areas to provide electricity at reasonable rates and that the organizers were not simply seeking an investment vehicle for their funds it also noted that the entity adopted new bylaws when it converted to a non-profit corporation that required it to use any excess revenue to be distributed to members as refunds or to be used to reduce rates such obligations completely negative the usually accepted meaning of profit_motive id in vision service plan v united_states a f t r 2d e d cal appeal docketed no cg cir date a corporation organized under a non-profit statute sought exempt status under sec_501 the court found that the organization did not meet the requirements of sec_501 in response to the organization’s argument that it was organized as a non-profit corporation the court stated the issue however is not whether plaintiff is a nonprofit corporation for corporation law purposes but whether it is one for federal tax purposes id in one case a school was incorporated similar issues have arisen in sec_501 cases ’ under the state’s for-profit business statute the court nonetheless found that it was exempt as an organization described in the predecessor to sec_501 4_bta_61 the court pronounced that its commercial purpose it is said that the fact that the incorporation was under the business law is indicative of this might be significant if not is not conclusive a corporation so organized otherwise explained but it is permitted thereby to engage in business is not merely because it precluded from an exclusively charitable purpose the purpose of its a question of fact and the evidence organization and operation is may be such as to show that its purpose was charitable despite the ordinary implications of the statute under which it was created still the court acknowledged that the terms of the corporation’s charter authorized it to engage lawfully in for-profit activities but because the evidence was all to the effect that this was never the purpose or intent and has not been the effect the corporation was nonetheless described in sec_501 in 96_f2d_776 2d cir an entity formed under a state’s for-profit corporation law was nonetheless found to be described in sec_501 of the code because its operations indicated it was organized and operated for charitable the sec_501 cases are instructive to the extent the courts are interpreting similar statutory ' language purposes the roche’s beach court stated that extrinsic evidence showed that the actual purpose of organizing the corporation was religious and educational despite the adverse implication arising from the statute under which it was incorporated the roche’s beach court distinguished itself from its prior decision in 73_f2d_298 2d cir in sun-herald the court stated that organized means incorporated and that organized and operated as found in several exemption provisions in the code are not interchangeable terms in a subsequent 160_f2d_475 2d cir the court further clarified that its decision in roche’s beach modified the position it took in the first sun-herald decision only to the extent that the certificate of incorporation is not the only test of whether a corporation is organized for exempt purposes in sec_501 of the code a subsequent decision by the circuit which analyzed the circuit’s decisions in sun- herald and roche’s beach determined that the 2nd circuit was still of the opinion that at the time of the organization of a corporation it must have been the intention of the organizers or incorporators to organize it for exclusively charitable or other exempt purposes and that no one could organize a business corporation for the purpose of profit and later make it exempt under sec_101 sec_501 of the code by the simple expedient of transferring its ownership to an exempt_organization 181_f2d_451 cir cf university of maryland physicians v commissioner t c memo recognizing that pursuant to treasury regulations the organizational_test of sec_501 of the code focuses on the powers of the organization as defined in its organizing documents the court nonetheless found that the corporation was described in sec_501 even though it was organized under a state’s for-profit business law the court noted that the organization had no choice under state law but to organize under that particular for-profit business law and the corporation’s general powers are not overly broad because they are limited both by state law and by its articles of incorporation as a whole rationale based on our review of the legislative_history administrative pronouncements and judicial decisions an entity incorporated under a state’s for-profit business statute is not precluded from being exempt under sec_501 of the code debs memorial radio fund pickwick electric membership corp vision service plan cf appeal of unity school of christianity incorporation not conclusive for sec_501 nonetheless the fact that you were incorporated under the state of l’s for-profit business statute creates a presumption that you were organized for profit within the meaning of sec_501 debs memorial radio fund cf roche’s beach incorporation statute created adverse implication for sec_501 based on all the facts and circumstances we conclude that you are organized for profit we base this conclusion on the following factors articles permit engaging in for-profit activities your articles of incorporation permit you to engage in any activity a for-profit corporation could engage in under the laws of the state of l there is no language in the articles limiting your activities to those permitted under sec_501 of the code debs memorial radio fund bylaws limited powers pickwick electric membership corp same cf university of maryland physicians powers limited by articles in sec_501 case we recognize that there is no absolute requirement that an entity’s organizing documents explicitly state that it was not organized for profit to be described in sec_501 of the code debs memorial radio fund supra nonetheless the fact that your articles of incorporation authorize you to engage in any activity that a for-profit business could engage in is a significant indicator that you are organized for profit you argue that you actually operate ina manner that makes you a charitable_trust under operation of state law however we found no evidence either that your articles of incorporation or state law limit your broad powers articles and bylaws permit paying dividends and state law requires dissolution distributions to for-profit parent like the entity in debs memorial radio fund you have issued shares of stock unlike you the entity in debs memorial radio fund amended its bylaws to prohibit paying dividends this factor was critical to the court’s determination that the entity was not organized for profit see pickwick electric membership corporation bylaws for distributions amended although you state that you have never paid dividends to your for-profit shareholder we have found no language in your articles or bylaws that affirmatively prohibit you from doing so you state in an attachment to your form_1023 that you have never distributed your net_earnings outside of n however this response does not address whether you may distribute net_earnings to your for-profit shareholder in the future further applicable state law provides that upon dissolution after payment of all debts you must distribute any assets remaining to your shareholder there are no apparent restrictions on what -the for-profit shareholder can do with your assets we also are not aware of any restrictions on the sale or ownership of the for-profit shareholder’s stock by its sec_501 parent cf universal oil products exemption under sec_501 of the code not determined by simple expedient of transferring ownership to an exempt_organization therefore nothing would prevent the distribution of your net_earnings or assets to a private individual or shareholder contrary to the prohibition in sec_501 intent to be organized as a for-profit corporation you state that l law does not require an hmo to be formed as a you could have been formed as a non-profit corporation that fact distinguishes your case from university of maryland physicians the fact that you could have organized under state non- for-profit corporation and that profit law but chose not to do so indicates that you intended to be a for-profit corporation debs memorial radio fund pickwick electric membership corp you also argue that your motivation for applying for exempt status is not tax_avoidance but a desire to comply with your state law fiduciary duties to operate the applicant at the lowest practical cost you argue that the savings from not paying federal_income_tax could be used to further the healthcare mission of the system in which you operate this argument is undermined by the fact that you did not apply to be or file as an organization exempt under sec_501 of the code for more than years after you incorporated under state law and became subject_to such fiduciary duties you also stated that you could have reincorporated under the state nonprofit statute at any time prior to without incurring federal_income_tax actual operations by themselves do not establish that you were not organized for profit you argue that you have operated from the beginning as an entity described in sec_501 of the code the courts have interpreted sec_501 to require an entity both to be not organized for profit and operated exclusively for the promotion of social welfare see eg debs memorial radio fund evidence that you operated as a nonprofit is a factor indicative that you are not organized for profit debs memorial radio fund pickwick electric membership corp cf roche’s beach but such evidence does not outweigh the other factors showing that you are organized for profit debs memorial radio fund pickwick electric membership corp conclusion based on all the facts and circumstances you are not not organized for profit within the meaning of sec_501 of the code our conclusions are based on the following factors you are organized under the state of l’s business corporation law neither your articles nor your bylaws limit your business powers particularly with respect to dividends your stock is held by a for-profit corporation to whom you must distribute your net assets upon dissolution and there are no apparent ownership or transfer restrictions with respect to the stock of you or your parent and you can incorporate and could have incorporated under l’s nonprofit statute therefore since date you did not qualify as an organization described in sec_501 of the code and sec_1_501_c_4_-1 of the regulations consequently you do not qualify for recognition of exemption under sec_501 of the code as an organization described in sec_501 and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accofhpanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power'of attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice
